Citation Nr: 1642074	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-29 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for bilateral hearing loss disability, currently rated as noncompensable.

2.  Entitlement to an increased disability evaluation for tinnitus, currently rated as 10 percent disabling.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1965 to September 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2014, February 2015, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The February 2014 rating decision granted service connection for bilateral hearing loss disability, and assigned a noncompensable disability rating, effective October 21, 2013.  The February 2015 rating decision denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The March 2015 rating decision granted service connection for tinnitus, and assigned a 10 percent disability rating effective December 10, 2014.

The Board observes that the Veteran filed a claim for service connection for an acquired psychiatric disorder, including anxiety, but also claims entitlement to service connection for PTSD.  As such, the Board recharacterized the issue on appeal as a single claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as indicated above.

The issue of entitlement to service connection for irritable bowel syndrome has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) as to the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to an increased disability rating for tinnitus.  At that time, the Veteran indicated that he wanted a hearing via a videoconference before a Veterans Law Judge of the Board.  

The Board observes that there is no indication that any steps have been taken to schedule a videoconference hearing as to these issues, and his hearing request has not been withdrawn.  As such, the Board must remand the Veteran's claims so that such a hearing addressing his claim for service connection of an acquired psychiatric disorder, including PTSD, and his claim for an increased disability rating for tinnitus can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

The Board acknowledges that the August 2014 VA Form 9 as to the issue of entitlement to an increased, compensable disability rating for bilateral hearing loss disability reflects that the Veteran did not request a Board hearing as to this issue. Nevertheless, the Board finds that a decision on the issue of entitlement to an increased disability rating for bilateral hearing loss disability must be deferred, as the Veteran may present additional testimony relevant to this claim.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge so that the Veteran may present testimony as to the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to increased disability ratings for bilateral hearing loss disability and tinnitus.   

The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






